Citation Nr: 0704396	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  03-04 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a chronic low back 
disorder to include as secondary to the service-connected 
post-operative residuals of an osteochondral fracture of the 
right talus with instability and arthritis.




REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. A. Booher, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1982 to August 1987.

This matter is before the Board of Veterans Appeals (the 
Board) on appeal of a rating decision in October 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona. 

In December 2005, the Board remanded the case for evidentiary 
development to include a medical opinion.  As the requested 
development has been completed, no further action is 
necessary to comply with the Board's remand directive.  
Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

A chronic low back disorder was not affirmatively shown to 
have been present during service, the current low back 
disorder is unrelated to service on the basis of continuity 
of symptomatology, the current low back disorder, documented 
after service, is otherwise unrelated to an injury, disease, 
or event of service origin; the current low back disorder is 
not causally related to or made worse by the 
service-connected right ankle disability.


CONCLUSION OF LAW

A chronic low back disorder was not incurred in or aggravated 
by service and the current low back disorder is not 
proximately due to or the result of the service-connected 
post-operative residuals of an osteochondral fracture of the 
right talus with instability and arthritis.  38 U.S.C.A. 
§§ 1131, 5107(b); 38 C.F.R. §§ 3.303(b) and (d), 3.310(a) 
(2006).


        The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided both pre- and post-adjudication VCAA notice 
by letters, dated in July 2002, November 2003, and October 
2005.  The veteran was notified of the evidence needed to 
substantiate the claim of service connection, including 
secondary service connection, namely, evidence of current 
disability; evidence of an injury or disease in service or 
event in service, causing injury or disease; evidence of a 
relationship between the current disability and the injury, 
disease, or event in service; or evidence that the claimed 
disorder was caused or aggravated by a service-connected 
disability.  The veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies and that he could submit private medical records or 
authorize VA to obtain private medical records on 


his behalf.  He was asked to submit any evidence that would 
include that in his possession.  The notice included the 
general effective date provision for the claim, that is, the 
date of receipt of the application. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim, except for the degree of disability 
assignable).     

To the extent that the degree of disability assignable was 
not provided, as the claim of service connection is denied, 
no disability rating will be assigned, so there can be no 
possibility of any prejudice to the veteran with respect to 
any defect in the VCAA notice required under Dingess at 19 
Vet. App. 473.

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured without 
prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claims as he had the opportunity to submit additional 
argument and evidence and to address the issue at a hearing.  
The claim was then readjudicated following the content-
complying notice as evidenced by the supplemental statement 
of the case in September 2006.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

For these reasons, the Board finds that the notice provisions 
of the VCAA have been met.
 


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. The veteran has been afforded several 
VA examinations.  As the veteran has not identified any 
additional evidence pertinent to his claim, and as there are 
no additional records to obtain, the Board concludes that no 
further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support a claim of service 
connection.  38 C.F.R. § 3.303(b). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder, which is commonly referred to as secondary service 
connection and includes the concept that service connection 
may be established for a disorder which is caused by a 
service-connected disability, or the degree of additional 
disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected 
disability.  38 C.F.R. § 3.310(a);  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

In 2006, 38 C.F.R. § 3.310(a) was revised to conform to the 
Allen interpretation of aggravation.  As VA has been 
complying with Allen since 1995, the amended version of 
38 C.F.R. § 3.310(a) does not effect the appeal. 

Factual Background

The service medical records disclose that in January 1985 the 
veteran complained of the acute onset of low back pain after 
lifting weights, and an X-ray of the lumbosacral was within 
normal limits.  In March 1985, the veteran was involved in a 
motorcycle accident, fracturing his right ankle.  He also 
complained of soreness in the upper back.  There was no 
record of a complaint or finding of lower back pain or low 
back abnormality. 

In May 1986, the veteran was seen for low back pain of one 
day's duration.  It was noted that he had been doing 
hyperextension exercises in the gym and his back had been 
sore.  The physical examination was negative.  The assessment 
was low back pain.  

A Medical Board report in August 1986 and Physical Evaluation 
Board report in June 1987 contained no complaint, finding, or 
history of a low back abnormality.  The veteran was separated 
from service because of the right ankle disability. 

After service, on initial VA examination in January 1988, 
there was no complaint of a low back pain. 

In rating decision in March 1988, the RO granted service 
connection for the post-operative residuals of an 
osteochondral fracture of the right talus with instability 
and arthritis and assigned a 10 percent rating, which has 
remained in effect and unchanged since then. 

Private medical records from 1988 to 1993 show that in August 
1992 the veteran complained of back pain after lifting a 
refrigerator that same day.  An X-ray of the lumbosacral 
spine revealed no sign of fracture, bone lesion, significant 
disc space narrowing, or abnormality of vertebral body 
alignment.  The assessment was lumbosacral strain.

In a statement received in August 2002, the veteran stated he 
injured his back during service, when as a tank crewman his 
tank fell four to five feet into a tank ditch, and he was 
bent over backwards, but he did not seek medical attention.  
He felt that the incident coupled with the motorcycle 
accident caused his current back condition.

In a statement received in August 2002, GJG, stated that he 
was the driver of the tank when the veteran injured his back.  
He also stated that the veteran was not sent for treatment. 

In a statement in August 2002, T.R.D., DC, stated that she 
had seen the veteran in her office for a low back condition, 
which occurred in April 1999 at working, and that he had 
received over 50 treatments between April 1999 and November 
2001. 

On VA examination in September 2002, the veteran stated that 
he had injured his back in service, that he had not seen a 
doctor, and that the incident was undocumented.  He also 
claimed that his back problems were due to his right ankle 
disability.  The examiner concluded that the veteran had 
chronic and current lumbar back pain, and not knowing what X-
rays might show, it was "unlikely" that the veteran's right 
ankle problems had been enough to cause the lumbar back pain 
of the severity the veteran described.  In an addendum, it 
was reported that X-rays of the lumbosacral spine were normal 
except for questionable scoliosis. 

In his substantive appeal, dated in February 2003, the 
veteran reported that he had had two accidents while in 
service which had caused or aggravated his back condition; 
and that the back problems for which the chiropractor had 
treated him after a job accident served to aggravate his 
service-incurred back problems.



On VA examination in March 2003, the examiner noted the 
history of the motor vehicle accident in 1985, the complaint 
of low back pain in October 1986, and the tank accident.  The 
examiner also noted by history the onset of back pain in 
1988.  The pertinent finding was mild lumbosacral strain.  
The examiner stated that the scoliosis by X-ray in 2002 
predated service.  The examiner expressed the opinion that 
with respect to the episode of low back pain in October 1986 
it was not likely at all that any current low back pain would 
represent a chronic residual or progression of that incident.  
The examiner also expressed the opinion that with only a mild 
decrease in range of motion of the right ankle and with no 
discernible limp, it is unlikely that any current low back 
condition represented a chronic condition acquired or 
aggravated by the service-connected right ankle disability.

Private medical records, dated in February and March 2004, of 
D.D.H.P., MD, disclose that the veteran gave a history of 
back pain starting in 1983 during hand-to-hand training in 
the Army, which lasted for about two days; of an ankle injury 
in 1985, after which he started to have recurrent back pain; 
and of a tank incident during which he hyperextended his back 
and after which he continued to have low back pain.  The 
initial impression was low back pain.  The physician 
expressed the opinion that based on the history it was 
possible the veteran's chronic back pain was related to his 
activities during service. 

In March 2004, after a review of an MRI, revealing 
degenerative disc disease at L3-4 and L4-5, the physician 
expressed the opinion that he could not say the disc 
degeneration was related to a prior line-of-duty injury in 
the military.

On VA examination in February 2005, the examiner reviewed the 
claims file and referred specifically to the X-ray in January 
1985 following the acute onset of pain after lifting weights, 
the motorcycle accident in March 1985, and the hyperextension 
exercises in October 1986.  The examiner also referred to the 
post-service incident in 1992, the chiropractic treatment 
since the early 1990s, and the reports of D.D.H.P., MD.  



The VA examiner expressed the opinion that that there was 
chronicity of back pain over the years, but the present lower 
back condition, chronic low back pain and mild degenerative 
arthritis, was not at least as likely as not related to his 
two minor service episodes as recorded.  The examiner 
explained that the veteran's symptomatology can occur 
following normal working conditions in a man who does 
physical work on a regular basis and that there was a lack of 
documentation of lower back pain with persistence of lower 
back complaints.   

The veteran has since submitted two internet articles on 
fractures of the talus including those typical of motorcycle 
accidents.

In October 2005, the Board remanded the case for a medical 
opinion on the question of whether the service-connected 
disability caused or aggravated the low back disorder. 

In response to the Board's request, a VA orthopedist reviewed 
the veteran's file in March 2006 and noted that the veteran 
was claiming that his current back problems were related to 
the episodes of back strain during service and as the result 
of his in-service ankle disability.  After analyzing the 
evidence of record, the orthopedist expressed the opinion 
that the current low back condition was much less likely than 
not caused by anything either in service or the right ankle 
disability.  The physician explained that as far as the in-
service episodes were concerned the incidents were minor and 
at most a temporary strain.  As far as the right ankle was 
concerned, range of motion was almost normal and there was no 
evidence that anything service-connected was an aggravating 
factor as far as the low back was concerned, that is, less 
likely as not. 

Analysis 

The veteran has alternatively argued that he either injured 
his back in service as a result of several incidents or that 
his current back problems are the result of his service-
connected residuals of a right ankle fracture.  


Direct Service Connection 

The service medical records document two incidents of low 
back pain.  One occurred in January 1985, when the veteran 
complained of back pain after lifting weights, and the second 
occurred in May 1986, after the veteran was exercising in the 
gym.  In each instance, except for the complaint of pain, no 
low back abnormality was identified and an X-ray of the 
lumbosacral spine in January 1985 was within normal limits. 

In his statements and by history, the veteran has described 
other incidents of back pain.  He has stated that in 1983 he 
had back pain after hand-to-hand training, that in 1985 in 
the motorcycle accident in which he fractured his ankle he 
also hurt his back, and he hurt his back in the tank 
incident.  Of these, the 1983 incident and the tank incident 
are not documented in the service medical records.  The 
motorcycle accident is documented, but the only relevant 
complaint was soreness in the upper back.  Although the 
primary focus of the Medical Board report was the right ankle 
disability, the veteran was physically examined and there was 
no complaint, finding, or history of low back pain.  

Considering the documented incidents of low back pain in 
service and considering the undocumented incidents in 1983 
and the tank incident, the veteran's account of which the 
Board credible, the service medical records lack the 
combination of manifestations sufficient to identify any low 
back abnormality and sufficient observation to establish 
chronicity of low back pain in service as distinguished from 
merely isolated findings.  As chronicity in service is not 
adequately supported by the service medical records, then a 
showing of continuity of symptomatology after service is 
required to support the claim.

After service, the veteran gave a history of low back pain, 
beginning in 1988.  Low back pain was first documented in 
1992 when the veteran complained of low back pain after 
lifting a refrigerator, and an X-ray of the lumbosacral spine 
revealed no vertebral abnormality.  The next documented 
complaint of low back pain was in 1999, which happened at 
work.  A finding of lumbosacral strain was first documented 
after service on VA examination in 2003 and in 2004 
degenerative disc 


disease of the lumbar spine was established by MRI.  The 
period without documented low back complaints from 1987 to 
1992 and from 1992 to 1999 is probative evidence against 
continuity of symptomatology.  

Although the veteran is competent to describe post-service 
low back pain because it does not necessarily follow that 
there is a relationship between the symptoms described by the 
veteran and the current low back disorder, medical evidence 
is required to demonstrate such a relationship.  Savage v. 
Gober, 10 Vet. App. 488, 497 (1997).  

As for the medical evidence on the relationship between low 
back pain in service and the low back disorder shown after 
service, one VA examiner in March 2003 expressed the opinion 
that it was not likely at all that the current low back pain 
was a chronic residual or represented a progression of the 
episode of low back pain in October 1986, one of the two 
documented incidents of low back pain during service.  
Another VA examiner in February 2005 expressed the opinion 
that while there was chronicity of back pain over the years, 
the present lower back condition, chronic low back pain and 
mild degenerative arthritis, was not at least as likely as 
not related to his two minor service episodes as recorded.  
The examiner explained that the veteran's symptomatology can 
occur following normal working conditions in a man who does 
physical work on a regular basis and that there was a lack of 
documentation of lower back pain with persistence of lower 
back complaints. 

And a third VA examiner in May 2006 expressed the opinion 
that the current low back condition was much less likely than 
not caused by anything either in service.  The physician 
explained that as far as the in-service episodes were 
concerned the incidents were minor and at most a temporary 
strain.  This medical evidence opposes, rather than supports, 
the claim.  

One private physician, D.D.H.P., MD, in 2004 expressed the 
opinion that based on the history it was possible the 
veteran's chronic back pain was related to his activities 
during service, referring to history provided by the veteran 
of back pain starting in 1983 during hand-to-hand training, 
the motorcycle injury in 1985, and the tank incident.  The 
same physician expressed the opinion that he could not say 
the disc degeneration was related to a prior line-of-duty 
injury in the military, which is evidence against the claim.

To the extent that the medical opinion was expressed in the 
term of "possibility", the equivalent of "may", also implies 
that it "may not be possible" and it is to speculative to 
establish a nexus between the current low back disorder and 
low back pain in service.  Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to establish 
medical nexus).

In the absence of medical evidence that a chronic low back 
disorder was affirmatively shown to have been present during 
service, and in the absence of continuity of symptomatology 
by complaint and by medical evidence of a relationship 
between the symptoms described by the veteran and the current 
low back disorder, and in the absence of medical evidence, 
relating the current low back disorder directly to service, 
the preponderance of the evidence is against the claim of 
service connection for a low back disorder having onset in 
service. 

Secondary Service Connection 

On the question of whether the service-connected right ankle 
disability caused or aggravated the low back disorder, one VA 
examiner in September 2002 concluded it was "unlikely" that 
the veteran's right ankle problems had been enough to cause 
the lumbar back pain of the severity the veteran described.  
A second VA examiner in March 2003 expressed the opinion that 
with only a mild decrease in range of motion of the right 
ankle and with no discernible limp, it is unlikely that any 
current low back condition represented a chronic condition 
acquired or aggravated by the service-connected right ankle 
disability.  A third VA examiner expressed the opinion there 
was no evidence that anything service-connected was an 
aggravating factor as far as the low back was concerned, that 
is, less likely as not.  This medical evidence is 
uncontroverted. 


As for the veteran's statements, relating his current back 
disorder to service or to the service-connected right ankle 
disability, where, as here, the determinative issues involve 
a question of a medical diagnosis or of medical causation, 
competent medical evidence is required to substantiate the 
claim.  The veteran as a layperson is not competent to offer 
an opinion on a question involving a medical diagnosis or 
medical causation, and consequently his statements to the 
extent that he associates the current back problems to 
service or to the service-connected disability does not 
constitute medical evidence necessary to substantiate the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As the Board may consider only independent medical evidence 
to support its findings, and as there is no medical evidence 
favorable to the claim of secondary service connection, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).


ORDER

Service connection for a chronic low back disorder to include 
as secondary to the service-connected post-operative 
residuals of an osteochondral fracture of the right talus 
with instability and arthritis is denied. 


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


